319 F.2d 133
John J. SPRIGGS, Sr., Appellant,v.PIONEER CARISSA GOLD MINES, INC., a corporation, et al., Appellees,
No. 7274.
United States Court of Appeals Tenth Circuit.
June 24, 1963.

John J. Spriggs, Sr., pro se.
Carleton Lathrop, Cheyenne, Wyo.  (Bard Ferrall of Ferrall, Bloomfield, Osborn & Lynch, Cheyenne, Wyo., was with him on the brief), for appellees.
Before MURRAH, Chief Judge, and BRATTON and HILL, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order of the trial court dismissing the complaint on the grounds that the issues presented have been conclusively adjudicated in prior litigation in the federal and state courts of Wyoming.  See: Spriggs v. Pioneer Carissa Gold Mines, Inc., et al., 10 Cir., 251 F.2d 61, and cases cited; and Tibbals et al. v. Mica Mountain Mines, Inc., et al., 10 Cir., 172 F.2d 449.


2
Upon consideration of the record and statement of counsel, the order of the United States District Court for the District of Wyoming is affirmed on the authority and for the reasons stated in the above entitled cases.